Citation Nr: 1632389	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  09-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an ear condition, to include chronic otitis externa.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1953 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a 2007 rating decisions issued by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2015, the Veteran presented sworn testimony during a Video Conference Board hearing in Oakland California, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In September 2015, the Board remanded the matter to the AOJ for further evidentiary development.  The claims file has since been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2015, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claim for service connection for an ear condition to include chronic otitis externa.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AOJ has complied with some of the Board's remand directives.  Unfortunately, the claims file does not contain evidence that the Veteran was provided the appropriate notice of his VA examination.  While the claims file contains evidence that the Veteran did not appear for a scheduled VA examination,   the Board cannot locate any evidence in the claims folder that the Veteran was notified of the VA examination.  As such, the Board finds a new VA examination is warranted due to the lack of evidence that the Veteran was provided notice of a scheduled VA examination.

Therefore, the Board finds that the Board's remand directive was not fulfilled and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran is reminded that he is expected to attend scheduled examinations or give proper notice in the event of cancellation.  VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on his part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  The Veteran must aid in the development of his claim by attending the VA examination as requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).
 
2. After the above development is accomplished, schedule the Veteran for an appropriate VA examination with an Ear Nose and Throat specialist.  ENSURE THAT THE APPROPRIATE NOTICE OF THE EXAMINATION IS DISPATCHED TO THE VETERAN WITH A COPY ASSOCIATED WITH THE CLAIMS FILE.  The file must be provided to and reviewed by the examiner prior to the examination, and notation that this review has taken place should be made in the report.  All necessary studies, tests, and evaluations should be performed and the results of any testing included in the examination report.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding his ear disability. 

(a) The VA examiner should identify all ear disabilities, to include otitis externa, and opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any ear disability identified, to include otitis externa, was incurred or aggravated by his active duty. A complete rationale should be provided for all opinions.

In providing an opinion, the examiner should comment on the Veteran's service treatment records regarding evacuation of his ear in June 1956, November 1959, July 1960, June 1963, April 1964, and May 1969.
3. Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 
 
4. After completing the requested actions, readjudicate the issue of entitlement to service connection for otitis externa. If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



